SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 PACIFIC HEALTH CARE ORGANIZATION INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials: oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PACIFIC HEALTH CARE ORGANIZATION, INC. 21 Toulon Newport Beach, California 92660 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS The Annual Meeting of Stockholders of Pacific Health Care Organization, Inc., (the “Company”) will be held at the Little America Hotel, located at 500 South Main Street in Salt Lake City, Utah on November 16, 2007, at 7:00 a.m., local time, for the following purposes: 1.To elect two directors to the Company’s Board of Directors; 2.To ratify the appointment of Chisholm, Bierwolf & Nilson as the independent registered public accounting firm of the Company for the 2007 fiscal year; 3.To transact any other business as may properly come before the meeting or at any adjournment thereof. Our Board of Directors has fixed the close of business on October 10, 2007, as the record date for determining stockholders entitled to notice of, and to vote at, the meeting.A list of stockholders eligible to vote at the meeting will be available for inspection at the meeting and for a period of 10 days prior to the meeting during regular business hours at the Company’s headquarters, 21 Toulon, Newport Beach, California 92660. All Company stockholders are cordially invited to attend the meeting in person.Whether or not you expect to attend the Annual Meeting of Stockholders, your proxy vote is important.To assure your representation at the meeting, please sign and date the enclosed proxy card and return it promptly in the enclosed envelope, which requires no additional postage if mailed in the United States.Should you receive more than one proxy because your shares are registered in different names or addresses, each proxy should be signed and returned to assure that all your shares will be voted.You may revoke your proxy at any time prior to the meeting.If you attend the meeting and vote by ballot, your proxy will be revoked automatically and only your vote at the meeting will be counted. YOUR VOTE IS IMPORTANT IF YOU ARE UNABLE TO BE PRESENT PERSONALLY, PLEASE MARK, SIGN AND DATE THE ENCLOSED PROXY, WHICH IS BEING SOLICITED BY THE BOARD OF DIRECTORS, AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE. By order of the President, October 15, 2007 Tom Kubota, President 1 PACIFIC HEALTH CARE ORGANIZATION, INC. 21 Toulon Newport Beach, California 92660 PROXY STATEMENT GENERAL SOLICITATION OF PROXIES.This proxy statement is being furnished to the stockholders of Pacific Health Care Organization, Inc., a Utah corporation, in connection with the solicitation of proxies by our President for use at the Annual Meeting of Stockholders to be held at the Little America Hotel, located at 500 South Main Street in Salt Lake City, Utah at 7:00 a.m., local time, on November 16, 2007, or at any adjournment thereof.A copy of the notice of meeting accompanies this proxy statement.It is anticipated that the mailing of this proxy statement will commence on or about October 20, 2007. COST OF SOLICITATION.The Company will bear the costs of soliciting proxies.In addition to the use of the mails, certain directors or officers of our Company may solicit proxies by telephone, telegram, facsimile, cable or personal contact.Upon request, the Company will reimburse brokers, dealers, banks and trustees, or their nominees, for reasonable expenses incurred by them in forwarding proxy material to beneficial owners of shares of our common stock. OUTSTANDING VOTING SHARES.Company stockholders of record at the close of business on October 10, 2007, the record date for the meeting, will be entitled to notice of and to vote at the meeting.On the record date, we had 15,427,759 shares of common stock outstanding, which are our only securities entitled to vote at the meeting, each share being entitled to one vote. VOTE REQUIRED FOR APPROVAL.Shares of common stock will vote with respect to each proposal.Under our Bylaws, Proposals 2 and 3 each require the affirmative vote of a majority of the votes eligible to be voted by holders of shares represented at the Annual Meeting in person or by proxy.With respect to Proposal 1 votes may be cast by a stockholder in favor of the nominee or withheld or an alternative candidate may be written in.With respect to Proposals 2 and 3, votes may be cast by a stockholder in favor or against the Proposals or a stockholder may elect to abstain.Since votes withheld and abstentions will be counted for quorum purposes and are deemed to be present for purposes of the respective proposals, they will have the same effect as a vote against each matter. Under the NASD Rules of Fair Practice, brokers who hold shares in street name have the authority, in limited circumstances, to vote on certain items when they have not received instructions from beneficial owners.A broker will only have such authority if (i) the broker holds the shares as executor, administrator, guardian, trustee or in a similar representative or fiduciary capacity with authority to vote or (ii) the broker is acting under the rules of any national securities exchange of which the broker is also a member.Broker abstentions or non-votes will be counted for purposes of determining the presence or absence of a quorum at the meeting.Abstentions are counted in tabulations of the votes cast on proposals presented to stockholders, but broker non-votes are not counted for purposes of determining whether a proposal has been approved. VOTING YOUR PROXY.Proxies in the accompanying form, properly executed and received by our President prior to the Annual Meeting and not revoked, will be voted as directed.In the absence of direction from the stockholder, properly executed proxies received prior to the Annual Meeting will be voted FOR the nominees of the board of directors and FOR Proposals 2 and 3.You may revoke your proxy by giving written notice of revocation to the Corporate Secretary at any time before it is voted, by submitting a later-dated proxy or by attending the Annual Meeting and voting your shares in person.Stockholders are urged to sign and date the enclosed proxy and return it as promptly as possible in the envelope enclosed for that purpose. 2 PROPOSAL ONE ELECTION OF DIRECTOR Our Bylaws provide that our board of directors will consist of not less than two nor more than seven persons, the exact number to be fixed from time-to-time by the board of directors.Currently, the board of directors has three members.The directors have decided to fix the number of directorships at three for the upcoming year.The board has nominated two individuals to serve as directors for a one-year term expiring on the date of our next Annual Meeting of Stockholders, and until their successors are duly elected and qualified. Mr. Tom Kubota and Mr. Thomas Iwanski, have been nominated by management to stand for election as directors, both of whom currently serve as directors of the Company.Mr. Donald Hellwig, a current director, wishes to pursue other opportunities and will not stand for re-election to the board of directors.The board of directors has not yet identified a suitable candidate to fill the third directorship.Therefore, the third directorship will be left vacant until a suitable candidate is identified and willing to accept appointment to the board of directors.We anticipate that when such a candidate is identified, the board of directors, consistent with our Bylaws, will appoint such individual to fulfill the vacant directorship. Nominees Set forth below is certain information as of October 2, 2007, concerning the nominees for election at the Annual Meeting and our current officers, including the business experience of each for at least the past five years: Name Age Present Position With the Company Director Since Tom Kubota 68 Director and Iterim Secretary September 2000 Thomas Iwanski 49 Director November 2004 Tom Kubota.Mr. Kubota has thirty years of experience in the investment banking, securities and corporate finance field. He held the position of Vice President at Drexel Burnham Lambert; at Stem, Frank, Meyer and Fox; and at Cantor Fitzgerald.Mr. Kubota is the president of Nanko Corporation, which specializes in capital formation services for high technology and natural resources companies.He has expertise in counseling emerging public companies and has previously served as a director of both private and public companies.For the last five years, Mr. Kubota has been primarily engaged in running the Company.During the past five years, Mr. Kubota also served as CEO of Fabrics International, Ltd., a privately held corporation.Fabrics International and each of its three wholly-owned subsidiaries terminated operations in 2005 and filed for bankruptcy.Mr. Kubota is not a director or nominee of any other SEC reporting issuer. Thomas Iwanski.Since September 2006, Mr. Iwanski has served as Chief Financial Officer of SyncVoice Communications, Inc.From April 2005 through July 2006, Mr. Iwanski served as Senior Vice President, Corporate Secretary and Chief Financial Officer of IP3 Networks, Inc.From February 2003 through April 2005 Mr. Iwanski served as a Special Advisor to the CEO of Procom Technology, Inc., where he played a prominent role in the development and implementation of business and financial strategies.Mr. Iwanski has also served in various positions including, Vice President Finance, Chief Financial Officer, Director and Secretary for a number of companies, including Cognet, Inc., NetVantage, Inc., Kimalink, Inc., Xponent Photonics, Inc., Prolong, Inc., and Memlink, Inc.Mr. Iwanski also has approximately ten years of public accounting experience having worked for KPMG, LLP, as a Senior Audit Manager and a Certified Public Accountant. Mr. Iwanski received a Bachelor of Business Administration from the University of Wisconsin-Madison in 1980.Mr. Iwanski is not a nominee or director of any other SEC reporting issuer. 3 There are no family relationships among the current members or nominees of the board of directors. We do not expect that any of the nominees will become unavailable for election as a director, but, if for any reason that should occur prior to the Annual Meeting, the person named in the proxy will vote for such substitute nominee, if any, as may be recommended by management. Involvement in Certain Legal Proceedings To our knowledge, during the past five years none of the directors or executive officers has been convicted or is currently the subject of a criminal proceeding, excluding traffic violations or similar minor offenses, or has been a party to any judicial or administrative proceeding that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws, except for matters that were dismissed without sanction or settlement.Except as disclosed in Mr. Kubota’s biographical information above, in the past five years none of our directors or executive officers, or any business in which they were a general partner or executive officer, have been the subject of a bankruptcy proceeding. Vote Required You are being asked to elect two directors, while leaving one directorship vacant until a qualified candidate can be identified.Therefore, your proxy may be voted for no more than two directors.Directors are elected by a plurality of votes cast at the Annual Meeting.Unless contrary instructions are set forth in the proxies, the persons with full power of attorney to act as proxies at the Annual Meeting will vote all shares represented by such proxies for the election of the nominees named therein as director. Should any of the nominees become unable or unwilling to accept nomination or election, it is intended that the person acting under the proxy will vote for the election, in the nominee’s stead, of such other person as our board of directors may recommend.We have no reason to believe that the nominees will be unable or unwilling to stand for election or to serve if elected.Should you desire to elect an individual other than the nominees listed in this proxy statement, you may write in that individual in the space provided on your proxy. OUR BOARD OF DIRECTORS RECOMMENDS THAT OUR STOCKHOLDERS VOTE "FOR" EACH OF THE NOMINEES LISTED ABOVE TO SERVE ON THE COMPANY’S BOARD OF DIRECTORS PROPOSAL TWO RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The firm of Chisholm, Bierwolf & Nilson served as our independent registered public accounting firm for the fiscal year ended December 31, 2006.As we currently have no standing audit committee, the full board of directors fulfills the functions of the audit committee.The board of directors has, in its discretion, retained Chisholm, Bierwolf & Nilson to continue in its capacity as the Company’s independent registered public accounting firm for the 2007 fiscal year.We are submitting this matter to shareholders for their ratification. 4 Audit Fees Principal accounting fees for professional services rendered to the Company by Chisholm, Bierwolf & Nilson for the years ended December 31, 2006 and 2005, are summarized as follows: 2006 2005 Audit $ 34,934 $ 16,399 Audit related $ - $ - Tax $ 11,250 $ - All Other $ - $ 2,537 Total $ 46,184 $ 18,936 Audit Fees.Audit fees were for professional services rendered in connection with our annual financial statement audits and quarterly reviews of financial statements for filing with the Securities and Exchange Commission. Tax Fees.Chisholm, Bierwolf & Nilson billed us an aggregate of $11,250 for professional services rendered for tax compliance, tax advice and tax planning within the United States for the fiscal year ended December 31, 2006. Other Fees.Other fees were for EDGAR filing services provided to the Company. Board of Directors Pre-Approval Policies and Procedures.The board of directors has not adopted policies and procedures for pre-approving audit or permissible non-audit services performed by our independent auditors.Instead, the board of directors as a whole has pre-approved all such services.In the future, the board of directors may approve the services of our independent registered public accounting firm pursuant to pre-approval policies and procedures adopted by the board of directors, provided such policies and procedures are detailed as to the particular service, the board of directors is informed of each service, and such policies and procedures do not include delegation of the board of directors’ responsibilities to our management. The board of directors has determined that the provision of services by Chisholm, Bierwolf & Nilson described above are compatible with maintaining Chisholm, Bierwolf & Nilson’s independence as our independent registered public accounting firm. A representative of Chisholm, Bierwolf & Nilson is expected to be present at the Annual Meeting.In the event a representative is present he or she will be given an opportunity to make a statement if he or she desires and if present, he or she is expected to be available to respond to appropriate questions.Notwithstanding ratification by the shareholders, the board or directors shall have the right to replace the independent registered public accounting firm at any time. 5 THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” PROPOSAL TWO, RATIFYING THE APPOINTMENT OF CHISHOLM, BIERWOLF & NILSON AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2007. CORPORATE GOVERNANCE Code of Ethics Our board of directors has adopted a code of ethics that applies to its principal executive officer, principal financial officer and principal accounting officer or controller and to persons performing similar functions.The code of ethics is designed to deter wrongdoing and to promote honest and ethical conduct, full, fair, accurate, timely and understandable disclosure, compliance with applicable laws, rules and regulations, prompt internal reporting of violations of the code and accountability for adherence to the code.We will provide a copy of our code of ethics, without charge, to any person upon receipt of written request for such delivered to our corporate headquarters.All such requests should be sent care of Pacific Health Care Organization, Inc., Attn: Corporate Secretary, 21 Toulon, Newport Beach, California 92660. Director Independence The board of directors has determined that, Thomas Iwanski is an “independent director” as defined under the rules the NASDAQ Stock Market.As an executive officer, Mr. Kubota would not qualify as an independent director. Directors’ Meetings and Committees Our business is managed under the direction of our board of directors pursuant to the Utah Revised Business Corporations Act and our Bylaws. Our board has responsibility for establishing broad corporate policies and for the overall performance of the Company. Our board is kept advised of our business through regular interaction with the President, our other officers and the officers of our operating subsidiary, Medex Healthcare, Inc. and through reviewing materials provided to them and by participating in board meetings. The board of directors held 13 meetings during the 2006 fiscal year.Each director attended all of the board meetings held during the 2006 fiscal year (held during the period for which he was a director).The board did not take any action by written consent during fiscal 2006. Our shares are quoted on the OTC Bulletin Board. Since we are not listed on a securities exchange, we are not subject to various requirements of the Securities and Exchange Commission or certain self-regulatory bodies such as Nasdaq or the American Stock Exchange, which require our board of directors to establish and maintain an audit committee, compensation committee and nominating committee. As a result, we do not have standing audit, nominating or compensation committees of our board of directors, or committees performing similar functions. Audit Committee As noted above, We do not currently have a standing audit committee or other committee performing similar functions, nor have we adopted an audit committee charter.Given our size, available resources and the fact that the OTCBB does not require us to have an audit committee, the board of directors has determined that it is in our best interest to have the full board fulfill the functions that would be performed by the audit committee, including selection, review and oversight of our independent registered public accounting firm, the approval of all audit, review and attest services provided by the independent registered public accounting firm, the integrity of our reporting practices and the evaluation of our internal controls and accounting procedures.The board is also responsible for the pre-approval of all non-audit services provided by its independent auditors.Non-audit services are only provided by our independent registered public accounting firm to the extent permitted by law.Pre-approval is required unless a “de minimus” exception is met.To qualify for the “de minimus” exception, the aggregate amount of all such non-audit services provided must constitute not more than 5% of the total amount of revenues paid by us to our independent registered public accounting firm during the fiscal year in which the non-audit services are provided; such services were not recognized by us at the time of the engagement to be non-audit services; and the non-audit services are promptly brought to the attention of the board and approved prior to the completion of the audit by the board or by one or more members of the board to whom authority to grant such approval has been delegated. 6 As we do not currently have a standing audit committee, we do not at this time have an audit committee financial expert as defined under the rules of the Securities and Exchange Commission.The board does believe, however, that should the Company form a standing audit committee in the future, Mr. Thomas Iwanski, an independent director, could qualify as an audit committee financial expert. Audit Committee Report As discussed, we do not currently have a standing audit committee, therefore, our entire board of directors serves the functions that would be fulfilled by an audit committee.The Board of Directors presents the following Report: We have reviewed and discussed the Company’s audited consolidated financial statements for the year ended December 31, 2006 with management and have discussed with Chisholm, Bierwolf &
